Thomas Hawkins plaint. agt Sampson Sheafe Defendt in an action of the case for witholding a debt of One hundred and Seventy pounds or thereabouts due by the sd Sheafes promise to the sd Hawkins, or that the saide Sheafe deliver to the sd Hawkins what mony hee hath already received more then was his just due upon the Mort*706gage, and those bills for the remainder of what shall hereafter bee due for the house or houses so sold being the remainder of what was due to the sd Sheafe of two houses & Lands mortgaged by the sd Hawkins to the sd Sheafe & mr Thomas Thacher Senior which the sd Sheafe promised should bee paide or delivered to the sd Hawkins when hee the sd Sheafe had received his just due that the Land was mortgaged for, the sd Sheafe having now received his just due or more as will more plainly appeare, being greatly to the damage of the plaintife with interest & all other due damages according to attachmt datd 7th July 1676. . . . The Jury . . . founde for the plaintife Seventy Four pounds Fourteen Shillings damage in mony & costs of Court being twenty two Shillings. [ 385 ] Charles Oughtred Attourny for the Defendt appealed from this Judgement unto the next Court of Assistants and himselfe principall in One hundred Forty Four pounds and mr Tho: Deane & Seth Perry Sureties in £.74. apeice bound themselves respectiuely ... on condition the sd Charles Oughtred Attourny aforesd should prosecute his appeale . . .
[Another of the series of cases that begins on p. 1. This judgment was reversed by the Court of Assistants (Records, i. 689), and Hawkins seems to have abandoned his attempts to restore his ruined fortunes by litigation.]